Citation Nr: 9928312	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-46 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, and if so, whether the claim may be granted.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to December 
1975, and from January 1979 to October 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his service-connected residuals of a 
right ankle fracture.  Thereafter, a June 1996 rating 
decision increased the evaluation for this disability to 10 
percent, effective July 17, 1995, and a September 1998 rating 
decision increased the evaluation to 20 percent, also 
effective from July 17, 1995.  The veteran has continued the 
appeal.

The Board further notes that while it has determined that new 
and material evidence has been submitted to reopen a claim 
for service connection for a low back disorder, further 
evidentiary development is now warranted as to this issue as 
will be addressed more fully in the Remand portion of this 
decision.  The Board will defer any decision with respect to 
the issue of entitlement to an increased rating for the 
veteran's service-connected right ankle disability pending 
the development requested in the Board's remand.  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a low back disorder was denied by a July 1990 rating 
decision which was not appealed.

2.  The evidence submitted since the July 1990 rating 
decision pertinent to the claim for service connection for a 
low back disorder bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision which denied an application 
to reopen a claim for service connection for a low back 
disorder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1990).

2.  New and material evidence has been submitted since the 
July 1990 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

At the time of an April 1980 rating decision, which 
originally denied service connection for a low back disorder, 
the veteran was advised that service medical records revealed 
that the veteran had a history of back injury three years 
prior to enlistment into the service in November 1975 and 
that approximately ten days later, he was given a physical 
profile with a diagnosis of old back fracture, symptomatic.  
A VA hospital summary for the period of December 1979 to 
January 1980 was noted to show that the veteran was primarily 
admitted for treatment for alcoholism.  The summary's 
diagnoses included status post lumbar spine fracture by 
history in 1972.  The RO concluded that any back disability 
had existed prior to service.

A July 1990 rating decision denied an application to reopen 
the claim for service connection for a low back disorder, and 
provided notice to the veteran of his appellate rights on 
appeal.  At that time, private hospital records from February 
and March 1990 were noted to reflect that the veteran had 
lumbar disc surgery in February 1990, but that the veteran 
had not submitted evidence that showed that a low back 
disorder was secondary to service.  

The veteran did not appeal the July 1990 rating decision, and 
it became the last final denial as to the subject claim under 
Evans v. Brown, supra.

Since the July 1990 rating decision, additional pertinent 
evidence has been received as to this issue (some of which 
was already of record), which consists of hearing testimony 
from September 1996 and March 1998, private medical reports 
and records for the period of February 1985 to March 1998, a 
VA medical examination reports dated in February 1996 and 
November 1998, and VA hospital and outpatient records for the 
period of December 1979 to February 1996.

VA outpatient treatment records for the period of December 
1979 to July 1982 do not reflect any treatment or complaints 
related to any low back disorder.

Private medical records from February and March 1985 reflect 
treatment for the veteran's right ankle disability without 
mention of any complaints or findings with respect to the 
veteran's low back.

Private hospital records from February and March 1990 reflect 
that the veteran had a history of low back pain for the 
previous several years following a motorcycle accident with 
occasional right thigh and buttock pain.  During the previous 
four months, the veteran reported increased pain in his low 
back and right leg without any specific incident.  Physical 
therapy, bed rest, pain medication, and aspirin reportedly 
did not bring relief, and his condition in fact worsened.  
The pain was noted to be in his lower back, extending down 
the right lateral thigh, posterior knee and lateral leg.  
There was also occasional numbness in the right great toe.  
On February 27, 1990, the veteran was noted to have undergone 
a right L5-S1 laminectomy with discectomy, and removal of 
extruded disc fragments.  A February 1990 pathology report 
indicates that the excised tissue was compatible with 
intervertebral disc.

A private medical report from March 1990 reflects that the 
veteran underwent a lumbar hemilaminectomy and removal of a 
herniated lumbar disc on February 27, 1990.

A November 1991 private medical report reflects that the 
veteran was being evaluated for low back and bilateral leg 
pain.  It was indicated that over the last month or so, the 
veteran had noticed some increasing low back pain at times, 
with the pain radiating down the posterior aspect of the 
thighs, perhaps worse on the left than the right.  

VA outpatient records from February 1993 reveal that the 
veteran complained of low back pain which radiated into the 
right lower extremity.  It was noted that the veteran 
reported no recent accidents but that he was involved in a 
motorcycle crash off of a cliff 20 years earlier which 
resulted in lower extremity and back injuries.

VA outpatient records for the period of February 1994 to 
April 1995 reflect that the veteran continued to experience 
low back pain with pain radiating into the lower extremities.

Private medical records from May to July 1995 reflect that 
the veteran complained of persistent radicular pain.  

VA outpatient records for the period of July 1995 to February 
1996 reflect that the veteran continued to complain of 
chronic low back pain with right sciatica.  In August 1995, 
there was a diagnosis of sciatic nerve damage status post 
1989 laminectomy with low back pain and severe degenerative 
joint disease (DJD).  In February 1996, the veteran again 
complained of chronic low back pain with right sciatica and 
he underwent a myelogram.

VA joints examination in February 1996 revealed that the 
veteran reported that he suffered a back injury while on 
active duty in 1979, at which time he had been pushed 
backwards onto some bleachers and experienced immediate low 
back pain.  After being placed on bed rest for several days, 
he experienced a week of a sore lower back which gradually 
got better, but never totally disappeared.  He reported 
having sharp low back pain with right leg numbness in 1984, 
in addition to a sharp pain from his low back into his right 
leg.  He underwent a lumbar laminectomy in 1989 at V. M. 
Hospital without complications.  He indicated that he was 
pain free for four or five years after the surgery, but had 
experienced recurrent low back pain with right leg spasms.  
The veteran further reported that he had undergone at least 
three magnetic resonance imaging (MRI) studies in the 
previous year.  The diagnoses included history of low back 
pain, with 1989 lumbar laminectomy and recurrent low back 
pain with radicular symptoms and X-rays showing symmetric 
disc bulge at L4-5 and small herniation of the central disc 
at L5-S1 without thecal sac or neural foramina compression.

At the veteran's personal hearing in September 1996, the 
veteran testified that he hurt his low back during service in 
March 1979 (transcript (T.) at p. 1).  After he hurt his 
back, he had problems at the L4-5 level and ultimately had a 
laminectomy in 1985 at L4, 5, S1 (T. at pp. 1-2).  Prior to 
the service, the veteran injured his back in a motorcycle 
accident at the age of about 16 (T. at p. 2).  The veteran 
indicated that he had a backache from the motorcycle accident 
for a couple of days which resolved (T. at p. 3).  Shortly 
after he originally enlisted in the service in 1975, he was 
given the option to separate due to the end of the Vietnam 
War (T. at pp. 3-4).  After he later enlisted again in 1979, 
he was hit on the elbow while running on bleachers, and 
thereafter fell backwards seven or eight steps, and landed on 
his back (T. at p. 4-5).  After this accident, he was placed 
on a limited duty profile (T. at p. 5).  When he went into 
the service, the veteran indicated that his back was okay (T. 
at p. 9).  The veteran had now been told that he had 
degenerative disc disease (T. at p. 10).  

Private medical records from February and March 1998 reflect 
that the veteran reportedly had a laminectomy in 1981 at V. 
M. Hospital, and that it was an L4-5, S1 decompression.  The 
veteran believed that this helped him significantly as his 
right lower extremity pain subsided.  Thereafter, his low 
back seemed okay but then became progressively worse.  Over 
the previous year, the veteran reported recurrence of the 
pain into his right lower extremity.  In March 1998, it was 
noted that MRI's in 1993 and December 1997 revealed DJD, with 
"black disks," loss of water content, and L1, L2, and L3 
partially collapsed, with some forward angulation of those 
levels, but no particular pressure on the conus or the nerve 
roots.  The L3-4 area was noted to look quite normal, and L4-
5 and S1 were indicated to show severe DJD, worse at L5-S1, 
but bad at both levels.  The neural foramina were quite tight 
at L5-S1, greater than L4-5, but fairly symmetric.  The discs 
were bulging at that level, but by themselves were not 
causing any lateral gutter pressure.  Neural pressure, if 
any, would be in the nerve root holes.  

At the veteran's hearing before a member of the Board in 
March 1998, the veteran testified that he was discharge after 
one month into his first period of active service as a result 
of his back condition from a previous back injury (T. at p. 
4).  The veteran had been involved in a motorcycle accident, 
but did not recall soreness or stiffness (T. at p. 5).  X-
rays in 1975 were interpreted to reveal a problem with L4-
5/S1 (T. at p. 5).  When he reenlisted in January 1979, he 
listed his back condition on the entrance examination and yet 
he was still accepted at that time (T. at p. 6).  After 
injuring his back during basic training as a result of a fall 
down some bleachers, he was place on a profile (T. at p. 6).  
The limited duty profile lasted for two weeks and he 
continued to receive treatment thereafter until his discharge 
(T. at pp. 7-8).  Within six to eight months following his 
discharge, the veteran obtained treatment at the VA for 
soreness and spasms in his back (T. at p. 9).  The veteran 
indicated that the doctors told him that his back "could 
have been aggravated due to service" (T. at p. 10).  

He also noted that he had a laminectomy on L4-5/S1 and had an 
appointment for the purpose of scheduling another back 
surgery (T. at p. 10).  His first MRI was in 1987, followed 
by one in 1993 and one in December of 1997 (T. at p. 11).  
The results demonstrated blocked discs and partially 
collapsed and narrowed L1, 2 and 3, as referenced in a recent 
private medical report (T. at pp. 11-12).  The veteran 
believed that his back was aggravated by his service in the 
military when he fell while doing exercises on the bleachers 
(T. at p. 12).  At the time of his laminectomy, a physician 
told him that his back problem was probably aggravate through 
lifting activities in service and the fall down the bleachers 
(T. at p. 13).  He believed that this was written down by a 
physician at V. M. Hospital (T. at pp. 13-14).  

VA spine examination in November 1998 revealed that at the 
time of a previous interview that was scheduled before this 
examiner, the veteran's claims file and X-rays, including his 
multiple studies and MRI's, were reviewed.  The veteran was 
apparently requested to return at a later dated due to the 
complexity of his case and other reasons.  At the time of his 
subsequent examination, the veteran reported that he had an 
injury to his back in the summer of 1979, after which he was 
placed on light duty for a period of 30 days.  The examiner 
commented that the claims file did not document this injury 
on the current examiner's inspection of the record.  The 
veteran denied back treatment initially after discharge, but 
now reported chronic back pain.  The diagnosis included 
status post laminectomy in 1990 and status post cage fusion 
in August 1998.

In an addendum report arising from the November 1998 VA spine 
examination, the examiner indicated that at the time of the 
examination, the veteran had not given the history of a 
series of low back injuries beginning at age 14.  Noting that 
he had been requested to provide an opinion whether the 
veteran's back condition was "as least as not likely to be 
as service-related injury," the examiner responded that 
there was "no documentation in the medical record, and the 
record was reviewed thoroughly now on two occasions to 
indicate that the claimant had a lower back injury while in 
service."  The examiner went on to indicate that the injury 
to the back or the effect of the service-connected lower 
extremity condition had not aggravated the current lower back 
problems, and that the veteran's degenerative disc disease in 
all probability was not related to any problem with the 
ankle, noting that this was a developmental, progressive 
disease process involving multiple levels, and that there was 
no increase in symptoms as a result of service-connected 
disability and no documentation in the file that there was 
aggravation.  


II.  Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the application of the now 
invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted.

In this case, the RO in essence applied the standard of new 
and material evidence pursuant to 38 C.F.R. § 3.156(a) when 
it determined that evidence that had been submitted as of its 
November 1996 supplemental statement of the case was 
cumulative, and therefore did not constitute new and material 
evidence to reopen the claim for service connection for a low 
back disorder.  

Following the initiation of the appeal, however, the case was 
referred to a Decision Review Officer.  He requested a VA 
examination to include a medical opinion as to whether the 
current back disability was related to service.  This action 
was taken piror to Hodge and Elkins and the record does not 
disclose any preliminary finding by the Decision Review 
Officer that the claim had been reopened, or that the claim 
was well grounded.  The medical opinion on its face was 
against the claim.  The opinion, however, discloses that the 
examiner could not find any evidence in the service medical 
records of a back injury.  He therefore concluded that the 
current back disability was not related to service.  In 
reality, the service medical records do contain evidence of a 
back injury in 1979.  Accordingly, the opinion was not based 
upon a complete history.  Further, the phrasing of the 
opinion contains at least an inference that the physician 
might have reached a different conclusion had he had for 
consideration the evidence in the service medical records 
about the 1979 back injury.  

These facts and circumstances now present the Board with a 
novel, if not indeed bizarre situation.  On its face, it is 
not immediately obvious that the claimant has met his initial 
obligations of coming forward with new and material evidence 
to reopen his claim, or that, having successfully reopened 
the claim, he has demonstrated that his claim is well 
grounded.  Thus, there is a threshold question as to whether 
the Board has any jurisdiction to reach the implications in 
the 1998 medical opinion.  In resolving this question the 
Board concludes, based on the very unusual facts of this 
case, that the first two steps of Elkins are satisfied.  In 
Hodge, the Federal Circuit emphasized the importance of a 
complete evidentiary record for review of the veteran's 
claim.  The Federal Circuit further stated new evidence could 
be material if it provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  155 F3d. at 1363.  

For the purposes of this particular case, the Board finds 
that the potential implications in the 1998 opinion that the 
physician's views might change if he had found evidence of an 
in service back injury are enough to "change the picture" 
as to the "origins" of the current disability.  Moreover, 
these implications leave open the prospect that the claim is 
"capable of substantiation" and thus well grounded on a 
preliminary basis in light of the definition of "well 
grounded" first articulated in Murphy v. Derwinski, 1 Vet. 
App. 78 (1991).  


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a low back disorder, the 
claim is reopened.


REMAND

While the Board has determined that the November 1998 VA 
spine examination report and addendum of Dr. W. constituted 
new and material evidence and are sufficient to support a 
preliminary finding that the claim is well grounded, the 
Board notes that the opinion of this examiner was apparently 
based on an erroneous assumption.  More specifically, the 
examiner seems to base his opinion that there is no 
relationship between the veteran's back disorder and service 
at least in part on his finding of no record of a back injury 
during 1979.  However, the Board's review of the veteran's 
service medical records reflects entries in March 1979 that 
clearly document the report and treatment of back problems 
relating to then-recent trauma.  

The service medical records contain a March 2, 1979, clinical 
entry disclosing that the veteran was seen for what was 
described as "exquisite" tenderness apparently 2-inches 
above the iliac crest and to the left of the vertebral 
column.  He reportedly fell backwards the night before.  He 
was referred for further evaluation and that report, dated 
the same day, indicates he "sustained trauma to low back 1 
day ago."  The veteran complained of back pain.  Objectively 
he reportedly had a normal range of motion of the back except 
in side bending to the right.  There was tenderness at the 
left L4-5 level over the iliac crest.  He was provided a 
profile restricting him from use of backpack for seven days.  
(This was subsequently extended to March 13.)

On March 5, it was noted that the condition was improved with 
physician therapy.  The tenderness was subsiding.  By March 
8, the physical therapy has ceased.  The veteran reported he 
was still sore and stiff in the left lower back, although 
condition was improved.  Objectively, there was tenderness in 
the left lumbar area.  Range of motion was free and without 
difficulty.  There was no muscle guarding and straight leg 
raising was negative bilaterally.  Assessment was left lumbar 
muscle strain, rule out myofascitis of the left lumbar area.  
A discharge note from physical therapy on March 12 disclosed 
subjectively decreased pain.  Objectively, there was a good 
range of motion.  The claimant knew exercises and the 
assessment was maximum benefit from treatment.   

In addition to these considerations, the Board notes that the 
record reveals a February 1998 private medical report that 
reflects the recent grant of Social Security Administration 
(SSA) disability benefits, and that none of the SSA records 
associated with the veteran's SSA claim are of record.  The 
Court has held that the duty to assist requires that the VA 
obtain all relevant facts, not just those for or against the 
claim, and that where the records are in the possession of 
the Federal Government, VA is responsible for securing the 
material.  Murphy, 1 Vet. App. at 82.  In the alternative, if 
there were in fact no additional SSA determinations or 
records, this also should be documented in the record.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board again notes that any decision as to the issue of 
entitlement to an increased evaluation for the veteran's 
right ankle disorder will be held in abeyance pending the 
completion of the development requested in this remand.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any low back 
disorder.  Any medical records other than 
those now on file pertaining to any low 
back disorder should be obtained and 
associated with the claims folder.

3.  The RO should contact SSA and request 
a copy of all decisions on the merits of 
the veteran's claims and copies of all 
medical records reviewed in reaching 
those determinations.  If the SSA has no 
records, this should be documented in the 
record, and the attention of the agency 
should be invited to 38 U.S.C.A. § 5106 
(West 1991).

4.  After completion of the above to the 
extent possible, the RO should arrange 
for the veteran's claims file (including 
the most recent VA and private medical 
reports, and this remand) to be reviewed, 
preferably by the same physician who 
provided the medical opinions in November 
1998, in order to formulate responses to 
the following:

What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current back disorder 
is causally related to service, 
including, but not necessarily limited 
to, the documented in-service back injury 
of March 1979?

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinion, or if the November 1998 VA 
examiner is unavailable and it is 
necessary to use the services of another 
physician, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinion is in compliance with 
this remand and if it is not, the RO 
should implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disorder.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

